


Exhibit 10.22

THE CLOROX COMPANY
EXECUTIVE RETIREMENT PLAN
AMENDMENT NO. 1

Pursuant to Section 6.07 of The Clorox Company Executive Retirement Plan (the
“Plan”), the Plan is hereby amended as follows, effective as of July 1, 2016:

4.         Section 5.01(b) of the Plan is hereby deleted in its entirety and
replaced with the following:              

       “(b) Subsequent Election. A Participant may change the form of a
distribution election with respect to all or a portion of his or her Account by
submitting the change to the Committee, in writing, at least one calendar year
before the originally scheduled distribution date. Unless otherwise approved by
the Administrator in its sole discretion, only one change election under this
paragraph (b) can be made for amounts credited to a Participant’s Account for
any specific Plan Year. Any such change election will defer the timing of
commencement of the distribution for five years after the originally scheduled
distribution date. A change election made under this paragraph (b) shall be
irrevocable as of the date that is one year prior to the originally scheduled
distribution date. If such a subsequent election is not valid because, for
example, it is not made in a timely manner, the Participant’s most recent
effective distribution election will govern the payment of the Participant’s
Account.”

Except as modified by this Amendment No. 1, the Plan shall remain unchanged and
shall remain in full force and effect.

IN WITNESS WHEREOF, The Clorox Company has caused this Amendment No. 1 to be
duly executed as of the day and year first written above.

The Clorox Company  
  By:   /s/ Kirsten Marriner


--------------------------------------------------------------------------------